STEVEN H. FELDERSTEIN, State Bar No. 056978 PAUL J. PASCUZZI, State Bar No. 148810 FELDERSTEIN FITZGERALD WILLOUGHBY & PASCUZZI LLP 400 Capitol Mall, Suite 1450 Sacramento, CA95814 Telephone: (916) 329-7400 Facsimile: (916) 329-7435 Attorneys for Consolidated Debtor UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION In re: LARGE SCALE BIOLOGY CORPORATION, et al. Consolidated Debtor. Tax ID #77-0154648 CASE NO.06-20046-A-11 Jointly Administered Chapter 11 DCN:FWP-44 Date:September 4, 2007 Time:9:00 a.m. Crtrm:28 MOTION TO APPROVE AUCTION PROCESS, SALE AND ASSIGNMENT OF CERTAIN PATENTS, PATENT APPLICATIONS AND RELATED ASSETS FREE AND CLEAR OF INTERESTS AND RELATED RELIEF Large Scale Biology Corporation, et al. (“LSBC” or “Consolidated Debtor”), files this motion to approve an auction process and the sale and assignment of all the Consolidated Debtor’s right, title and interest in and to certain patents and patent applications relating to the production of Peptides in Plants as Viral Coat Protein Fusions or Chemical Conjugation and Assembly as well as the inventions that were claimed and disclosed in such patents and patent applications (the “VCP Assets”), free and clear of interests (the “Motion”), and in support of this Motion, respectfully represents: JURISDICTION 1.The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.This matter concerns the administration of the bankruptcy estates herein, and accordingly, this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.The statutory basis for relief is 11 U.S.C. §§ 105, 363, and 365.Federal Rules of Bankruptcy Procedure 2002, 6004 and 9014 are applicable to this proceeding. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -1- 2.LSBC filed its bankruptcy petition on January 9, 2006.LSBC’s case is jointly administered with the cases of its two subsidiaries, Large Scale Bioprocessing, Inc, and Predictive Diagnostics, Inc., pursuant to order of the Court.The Debtors’ First Amended Joint Plan of Liquidation, as modified, was confirmed by order of this Court entered October 12, 2006, and went effective on October 23, 2006 (the “Plan”).The Plan provides in section 6.3 that transactions outside the ordinary course of business shall be approved by the Court, except transactions that have a net effect of less than $25,000.Because this transaction is expected to have a net effect of more than $25,000, the Consolidated Debtor files this Motion for Court approval. RELIEF REQUESTED 3.The Consolidated Debtor respectfully requests the Court enter an order: a.Approving the auction process set forth herein, whereby the Consolidated Debtor will auction the VCP Assets at the hearing on the Motion, and have the Court confirm the sale on the same date; b.Authorizing the Consolidated Debtor to enter into the VCP Asset Purchase Agreement, a true and correct copy of which is attached as Exhibit A to the Exhibit document filed herewith, with the buyer for the sale of the VCP Assets; c.Approving the Consolidated Debtor’s assignment of the VCP Assets contained in the VCP Patent Assignment, a true and correct copy of which is attached as Exhibit B to the Exhibit document filed herewith; d.Approving the assignment of the Scottish Crop Research Institute License Agreement dated June 10, 2004, pursuant to the VCP Assignment and Assumption of License Agreement attached to the VCP Asset Purchase Agreement; e.Transferring the VCP Assets pursuant to Bankruptcy Code section 363(f) free and clear of all the following interests: i.Any and all liens, claims, interests, and encumbrances of Kevin J. Ryan, Kentucky Technology, Inc., Agility Capital, LLC, Earl L. White, Robert Erwin IRA, and Kevin Ryan IRA, as such liens either do not attach to the intellectual property or have been satisfied in full; MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -2- ii.The lien of Woodlawn Foundation with such lien to attach to the proceeds of sale; iii.Any statutory liens that may arise under nonbankruptcy law based on the Consolidated Debtor’s insolvency proceedings or otherwise; iv.Any and all liens, claims, interests, and encumbrances of any person served with the Motion on the ground that such liens are in bona fide dispute; and v.All unrecorded liens to the extent such liens were required to be recorded to be perfected on the intellectual property. f.Considering any overbids presented at the hearing on this Motion if a lead bidder is identified prior to the hearing on the Motion, in accordance with the court approved Sale Procedures or as otherwise ordered by the Court, and reserving the right to continue the hearing on this Motion if more time is needed for overbids; g.Considering bids on the VCP Assets in connection with sales of other assets set forth in any pending motions filed by the Consolidated Debtor; and h.For such other and further relief as is just and appropriate in the circumstances of this case. BACKGROUND FACTS SPECIFIC TO MOTION 4.LSBC is a biotechnology company, founded in 1987 to use new methods of genetic engineering to produce pharmaceutical proteins and vaccines at a lower cost than is possible with traditional manufacturing methods. 5.The confirmed Plan provides for the liquidation of all of the assets of the estate.One of the main categories of asset groups owned by the estate and available for payment of claims against the estate is the VCP Assets.Because this asset group is a significant asset of the estate and maximizing the value of it is an important aspect of the results to parties in interest in the case, the Court pre-approved the bidding procedures for the sales of the VCP Assets at the July 2, 2007 hearing.A true and correct copy of the Order Approving Sale Procedures for Sale of Viral Coat Protein and Geneware is attached as Exhibit D to the Exhibit document filed herewith. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -3- 6.At the time of the filing of the motion to approve the Sale Procedures, the Consolidated Debtor believed it had a specific buyer for the VCP Assets.Since that time, the Consolidated Debtor and the buyer have not been able to reach agreement on all the necessary terms to bring the matter before the Court for approval on a timely basis.Since the Consolidated Debtor has identified other interested parties for the VCP Assets that have expressed reluctance to be the lead bidder, the Consolidated Debtor has determined that it is in the best interests of the estate to hold an auction for the VCP Assets and ask the Court to confirm the sale at the same hearing so that the VCP Assets can be sold. 7.LSBC is the owner of all right, title and interest in and to the certain patents and patent applications relating to the production of Peptides in Plants as Viral Coat Protein Fusions or Chemical Conjugation and Assembly as well as the inventions that were claimed and disclosed in such patents and patent applications and certain licenses related to the patents, all as more specifically described in the Asset Purchase Agreement attached as Exhibit A to the Exhibit document filed herewith and in the Patent Assignment attached as Exhibit B to the Exhibit document (collectively the “VCP Assets”). PROPOSED AUCTION PROCEDURES 8.The Consolidated Debtor proposes the following procedures (“Bid Procedures”) for submission of bids (a bid submitted in accordance with the following procedures shall be deemed a “Qualified Bid”) for the VCP Assets: a.Any party that desires to bid on the VCP Assets must deliver, not later than 12:00 noon Pacific Time, on August 27, 2007, (the “Bid Deadline”), a copy of the initial written purchase offer to the Consolidated Debtor which shall include the following terms: a.The prospective purchaser offers to purchase the VCP Assets on terms and conditions substantially the same as those set forth in the Asset Purchase Agreement attached to the Exhibit Document filed herewith as Exhibit A, including but not limited to the minimum bid price of at least $400,000; b.The prospective purchaser’s offer is irrevocable until such offer is determined not to be the highest and best bid received by the Consolidated Debtor; MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -4- c.The prospective purchaser does not request or assert an entitlement to any break-up fee, termination fee, expense reimbursement or similar type of payment (unless such bidder and the Consolidated Debtor agree that such bidder shall be the lead bidder at the hearing on this Motion subject to overbids); b.By August 27, 2007, each prospective purchaser must pre-qualify by providing evidence in the form reasonably required by the Consolidated Debtor, that the prospective purchaser has the available financial resources, the ability and the authority to promptly complete the transactions contemplated by the Asset Purchase Agreement (with such evidence to be supplemented during the sale hearings if the further bidding substantially exceeds the initial offer), and to provide adequate assurance of future performance under any contracts to be assumed; c.By August 27, 2007, each prospective purchaser must provide written evidence to the Consolidated Debtor that an amount equal to 10% of the prospective purchaser’s offer (which will be at least as much as the minimum bid of $400,000) has been placed in escrow in the trust account of the bidder’s attorney, which deposit shall be non-refundable (unless the Consolidated Debtor materially breaches its obligations), in the event such prospective purchaser is determined by the Court to be the successful bidder; 9.At the hearing on this Motion, the Consolidated Debtor will confirm approval of the above auction procedures.The Consolidated Debtor will ask the Court supervise overbidding starting from the then highest Qualified Bid.At that time, the Consolidated Debtor and the Court may entertain offers to purchase the VCP Assets separately, or in combination with any other assets that are subject to pending motions to sell. 10.Upon approval of a purchaser as the winning bidder, such purchaser will be required to make the deposits required and perform under the Court approved terms of the Assets Purchase Agreement. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -5- SUMMARY OF ASSET PURCHASE AGREEMENT 11.Under the Asset Purchase Agreement, the VCP Assets include all of the Consolidated Debtor’s right, title and interest in and to the certain patents and patent applications relating to the production of Peptides in Plants as Viral Coat Protein Fusions or Chemical Conjugation and Assembly as well as the inventions that were claimed and disclosed in such patents and patent applications, all as more specifically described in Exhibit A-1 of the Patent Assignment annexed to the Asset Purchase Agreement.The sale also includes the license agreement as identified and to the extent set forth on Schedule 2.1 (I) of the Asset Purchase Agreement, (i.e. the License Agreement by and between LSBC and the Scottish Crop Research Institute (“SCRI”), dated as of June 10, 2004 and amended as of November 1, 2005, granting a non-exclusive, worldwide, royalty-bearing license to practice the LSBC Patents in the Fungicide Field and the Insecticide Field (the “SCRI License”).1The sale also includes all Approvals, as defined in the Asset Purchase Agreement, including all permits, licenses, franchises, certificates, authorizations, consents and approvals obtained from or issued by any governmental entity to the Consolidated Debtor relating to the VCP Assets, except for the Approvals listed on Schedule 1.01(c) of the Asset Purchase Agreement.Finally, the sale includes all Documentation, as defined in the Asset Purchase Agreement, including all Patent (applications and issued patents) files and other files, drawings, and specifications, relating to the Patents and contract administration files relating to the License Agreement to the extent they are separate and distinct from other like documents, materials and information held or maintained by Seller (other than financial journals, ledgers, attorney-client communications or tax returns).APA § 1.01. 1The SCRI License was assumed by the Consolidated Debtor in the Plan, and is to be assigned to the buyer under the Asset Purchase Agreement, with the buyer assuming all obligations there under arising from the date of the assignment. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -6- 12.The Asset Purchase Agreement provides certain representations and warranties by the Consolidated Debtor.Except as disclosed on Exhibit A-1 to the Patent Assignment and except as discernable from a reasonable search of the publicly available records in the governmental or filing offices where the patents were issued or pending as of the date of the Asset Purchase Agreement, the Consolidated Debtor represents that it has not waived, released, assigned, licensed, sublicensed or abandoned any of its rights with respect to the VCP Assets or permitted any of such rights to lapse.APA § 2.06.Section 2.08 provides that except as provided in Schedule 2.1 or in Exhibit A-1 to the Patent Assignment, the Consolidated Debtor has good and marketable title to the VCP Assets free and clear of all liens, claims, interests and encumbrances of any nature whatsoever (collectively, “Liens”).Section 2.08 further provides that except as disclosed in Schedule 2.1, there are no commercialization (i.e., not merely a research license or development license without the option to commercialize), exclusive or material contracts, agreements, leases, licenses or other commitments relating to the VCP Assets.On the Closing Date, the Consolidated Debtor will transfer to the buyer good and marketable title to the VCP Assets free and clear of all Liens, subject to the exceptions disclosed.APA § 2.08.Section 2.10 provides that the Consolidated Debtor has delivered to Buyer Exhibit A-1 to the Patent Assignment containing a list of the VCP Assets showing their status as of May 30, 2007, but without any representation regarding the current status of such VCP Assets.Except as otherwise set forth in Section 2.08 of the Asset Purchase Agreement, the Consolidated Debtor makes no representations or warranties regarding the status or validity of any of the VCP Assets or of the existence or payment of the necessary application, registration, maintenance and renewal fees in connection therewith or that certificates in connection with the VCP Assets have been filed with the relevant authorities for the purposes of applying for and maintaining the Patents.APA § 2.10.As indicated herein and in the Asset Purchase Agreement, the Consolidated Debtor must transfer the VCP Assets free and clear of liens, claims, interests and encumbrances.This is an important aspect of the transaction, and other contemplated transactions, since the purchase price is substantial and given the Consolidated Debtor’s need to obtain the maximum value from the assets of the estates. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -7- 13.Section 2.09 of the Asset Purchase Agreement provides other terms regarding the status of existence of the VCP Assets.Section 2.09 provides as follows:Schedule 2.1 lists the license agreements relating to the Patents that are existing and in effect or are under negotiation; and the Consolidated Debtor has delivered to the buyer copies of each such existing agreement. The SCRI License listed in Schedule 2.1 (I) is included in the VCP Assets.The sale of the VCP Assets will be subject to the SCRI License, as well as the rights retained by the Consolidated Debtor as listed in Schedule 2.1(II), including the retention of rights relating to the Consolidated Debtor’s proprietary human papilloma virus vaccines described in Schedule 2.1 (II.1) and the Collaboration and License Agreement between Seller (then known as Biosource Technologies, Inc.) and The Dow Chemical Company and Dow AgroSciences LLC (collectively, "Dow") described in Schedule 2.1 (II.2) (the "Dow Agreement"). The Consolidated Debtor represents that the SCRI License is in full force and effect and is enforceable against the Consolidated Debtor and all other parties thereto in accordance with its terms; and to the best of the Consolidated Debtor's knowledge, the Consolidated Debtor and each other party to such agreement is in compliance with the SCRI License in all material respects. 14.Section 2.09 of the Asset Purchase Agreement provides further that the buyer acknowledges that the assignments of Patents contemplated by the Asset Purchase Agreement will be subject to and limited by the SCRI License and by the license granted to Dow pursuant to the Dow Agreement with respect to one or more of the Patents.Certain of the Patents, being those Patents listed under the heading “Coat Protein Fusion Vectors” on ExhibitA (at page 12 thereof) to the Dow Agreement and any reissues, or reexaminations, continuations, divisionals, continuations-in-part (if the same matter is claimed), or corresponding foreign applications (collectively the “VC/Dow Patents”), are subject to the Dow Agreement; however, Buyer is assuming no obligation and will have no duties, obligations or liabilities whatsoever under or relating to the Dow Agreement, except that Buyer agrees not to enforce the VC/Dow Patents or to assert any claim for infringement against Dow to the extent of the license under and to the VC/Dow Patents granted by Seller to Dow pursuant to the Dow Agreement, as more fully detailed and described in the Consent (as defined in 5.02(g) below).APA § 2.09. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -8- 15.The Asset Purchase Agreement provides that certain assets are excluded.Schedule 2.1(II) states that the Consolidated Debtor retains the right to grant or the grant of a Commercial License under the VCP Assets to permit the acquirer of the Consolidated Debtor’s rights and data package relating to LSBC’s proprietary human papilloma virus vaccines (“Proprietary End Products”), including rights or data arising under the Collaborative Research Agreement by and between the Consolidated Debtor and the University of Louisville Research Foundation, Inc., to practice the technology described in the VCP Assets as necessary to produce such Proprietary End Products or to conduct its business related thereto.In addition, the Consolidated Debtor retains the Collaboration and License Agreement, by and between Biosource Technologies, Inc. (an affiliate or predecessor in interest to LSBC), the Dow Chemical Company and Dow AgroSciences LLC (collectively “Dow”), dated as of September 1, 1998 as amended and supplemented by Memorandum Agreement, dated as of October 24, 2001.The Dow Agreement includes provisions for exclusivity and non-exclusivity and both out-licensing and in-licensing of technology and includes certain viral coat patents (as defined in this Asset Purchase Agreement, the “VC/Dow Patents”) within the scope of the license, that burden or apply to the VCP Assets to be sold to the buyer.The Dow Agreement will not be assigned to the buyer and no rights of the Consolidated Debtor under the agreement will be transferred to the buyer, and the buyer will have no duties, obligations or liabilities whatsoever under or relating to the Dow Agreement, except that the buyer, under, pursuant to and in accordance with the Consent annexed to the Asset Purchase Agreement, will agree not to enforce the VC/Dow Patents against Dow to the extent of the license under and to the VC/Dow Patents granted by the Consolidated Debtor to Dow pursuant to the Dow Agreement.APA Schedule 2.1.However, such Consent is not a condition to closing as it is excluded as documentation necessary to closing if it is not available after the Consolidated Debtor exercises commercially reasonable efforts to obtain it.APA § 5.02(g). 16.The Asset Purchase Agreement provides for a closing date of within five (5) business days after the order approving this Motion has become final and non-appealable, but in any event no later than September 21, 2007.APA § 17.The Consolidated Debtor reserves the right to identify a stalking horse bidder prior to the hearing on this Motion and proceed at the hearing with overbids starting from the stalking horse bid on the same terms set forth herein, with a reasonable break up fee to reimburse such stalking horse bidder for its reasonable expenses incurred in conducting due diligence and taking the role of the stalking horse bidder. MOTION TO APPROVE AUCTION, SALE AND ASSIGNMENT OF CERTAIN PATENTS AND PATENT APPLICATIONS -9- DISCUSSION 18.Section 363(b) of the Bankruptcy Code empowers a trustee to “…sell,…other than in the ordinary course of business, property of the estate.”11 U.S.C. § 363(b).In considering a proposed sale, courts look at whether the sale is in the best interests of the estate based on the facts and the history of the case.In re America West Airlines, 166 B.R. 908, 912 (Bankr. D. Ariz. 1994) (citing In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983)); see also, In re Mozer, 302 B.R. 892, 897 (C.D.Cal. 2003) (sale must be fair, equitable, and in the best interests of the estate).This requires an examination of the “business justification” for the proposed sale.In re 240 North Brand Partners, Ltd., 200 B.R. 653 (9th Cir. BAP 1996); In re Wilde Horse Enterprises, Inc., 136 B.R. 830 (Bankr. C.D. Cal. 1991); In re Ernst Home Center, Inc., 209 B.R. 974 (Bankr. W.D. Wash. 1997).The Trustee has “broad power” under section 363 to sell property of an estate, and indicates that “the manner of sale is within the discretion of the Trustee….”In re The Canyon Partnership, 55 B.R. 520, 524 (Bankr. S.D. Cal. 1985). 19.Section 365(f)(2) provides that an executory contract can be assigned so long as it is assumed and adequate assurance of future performance by the assignee is provided.11 U.S.C. § 365(f).Here, the assignment agreement obligates the buyer to perform any and all of the outstanding obligations owed under the SCRI License being assigned.As part of the showing a prospective purchaser must make to qualify, it must show it has the ability to perform under the Asset Purchase Agreement and provide adequate assurance of future performance. 20.In the alternative, the SCRI License is not an executory contract.2Under the provision of 11 U.S.C. § 365(a), a contract is executory “if performance is due to some extent on both sides.”Lubrizol Enterprises, Inc., v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1045 (4th Cir. 1985) (citing
